—Order of disposition, Family Court, Bronx County (John Hunt, J.), entered on or about September 9, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts, which, if committed by an adult, would constitute the crimes of robbery in the third degree, grand larceny in the fourth degree (3 counts), criminal possession of stolen prop*149erty in the fourth degree (2 counts), petit larceny, criminal possession of stolen property in the fifth degree and menacing in the third degree, and placed him with the Division for Youth for 18 months, unanimously modified, on the law, to the extent of dismissing the third, sixth and seventh counts, charging grand larceny in the fourth degree pursuant to Penal Law § 155.30 (4), criminal possession of stolen property in the fourth degree pursuant to Penal Law § 165.45 (2), and petit larceny, respectively, and otherwise affirmed, without costs.
As the Presentment Agency correctly concedes, insufficient evidence was introduced to prove counts three and six of the petition charging grand larceny in the fourth degree and possession of stolen property in the fourth degree based on theft and possession of the complainant’s credit or debit card. The charge of petit larceny is dismissed as a lesser included offense of grand larceny in the fourth degree.
The court’s findings as to the other counts were not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning identification. Concur — Sullivan, J. P., Rosenberger, Tom, Saxe and Buckley, JJ.